COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 
 




 
 
 
 
IN
  RE: THE STATE OF TEXAS,
 
 


 
 '
 
'
 
'
 
'
 
'


 
 
No. 08-02-00227-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 
                                    




 
 
O P I N I O N
 
Relator, The State of Texas, acting through
the Compact Administrator,[1]
asks this Court to issue a writ of mandamus against Respondent, the Honorable
Al Walvoord, Judge of the County Court at Law of
Midland County.  Because there is no
Order in the record before us, it is unclear whether an Order was entered by
the trial court in the underlying cause. 
Therefore, based on the record before us, we deny the petition.  See Tex.
R. App. P. 52.7(a), 52.8(a).  Our
denial of the petition shall not be construed as a ruling on the merits.




Additionally, Relator
filed a Motion to Seal Appendices Record since the Real Party in Interest,
S.E.K., is a minor. We grant the motion to seal.
 
June 6,  2002
 
__________________________________
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)




[1] The Compact
Administrator is charged with enforcing the Uniform Interstate Compact on
Juveniles. Tex. Fam.
Code Ann. ' 60.002, art. XII (Vernon 1996).